
	

113 SRES 57 ATS: Designating February 28, 2013, as “Rare Disease Day”.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 57
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Brown (for himself,
			 Mr. Barrasso, Mr. Whitehouse, Mr.
			 Pryor, and Mrs. Hagan)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating February 28, 2013, as
		  Rare Disease Day.
	
	
		Whereas rare diseases and disorders are those that affect
			 a small number of patients, typically less than 200,000 people in the United
			 States;
		Whereas, as of the date of approval of this resolution,
			 nearly 7,000 rare diseases affect approximately 30,000,000 people in the United
			 States and their families;
		Whereas children with rare genetic diseases account for
			 more than half of the population affected by rare diseases in the United
			 States;
		Whereas many rare diseases are serious, life-threatening,
			 and lack an effective treatment;
		Whereas rare diseases and conditions include epidermolysis
			 bullosa, progeria, sickle cell anemia, Tay-Sachs, cystic fibrosis, many
			 childhood cancers, and fibrodysplasia ossificans progressiva;
		Whereas people with rare diseases experience challenges
			 that include difficulty in obtaining an accurate diagnosis, limited treatment
			 options, and difficulty finding physicians or treatment centers with expertise
			 in their diseases;
		Whereas great strides have been made in research and
			 treatment for rare diseases as a result of the Orphan Drug Act (Public Law
			 97–414; 96 Stat. 2049) and amendments made by that Act;
		Whereas 2013 marks the 30th anniversary of the Orphan Drug
			 Act and therefore a time to reflect upon the successes of that Act and the
			 challenges to be addressed in the future;
		Whereas both the Food and Drug Administration and the
			 National Institutes of Health have established special offices to advocate for
			 rare disease research and treatments;
		Whereas the National Organization for Rare Disorders, an
			 organization established in 1983 to provide services to, and advocate on behalf
			 of, patients with rare diseases, was a primary force behind the enactment of
			 the Orphan Drug Act and remains a critical public voice for people with rare
			 diseases;
		Whereas the National Organization for Rare Disorders
			 sponsors Rare Disease Day in the United States to increase public awareness of
			 rare diseases;
		Whereas Rare Disease Day has become a global event
			 occurring annually on the last day of February and was observed in more than 60
			 countries in 2012;
		Whereas Rare Disease Day was observed in the United States
			 for the first time on February 28, 2009; and
		Whereas Rare Disease Day is anticipated to be observed
			 globally for years to come, providing hope and information for rare disease
			 patients around the world; Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 February 28, 2013, as Rare Disease Day;
			(2)recognizes the
			 importance of improving awareness and encouraging accurate and early diagnosis
			 of rare diseases and disorders; and
			(3)supports a
			 national and global commitment to improving access to, and developing new
			 treatments, diagnostics, and cures for, rare diseases and disorders.
			
